MEMORANDUM **
Gurpal Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. See Falcon Carache v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review an adverse credibility finding for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Singh presented inconsistent evidence about the events leading up to his departure from India. See id. (indicating that inconsistencies about events leading up to and surrounding a refugee’s departure from the country of persecution can go to the heart of an asylum claim). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. Rivera-Moreno v. INS, 213 F.3d 481, 487 (9th Cir.2000).
We do not review the denial of Singh’s Convention Against Torture claim because he did not mention the claim in his *600opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.